TEMPLETON DEVELOPING MARKETS TRUST 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 May 2, 2012 Filed Via EDGAR (CIK #0000878087) Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Templeton Developing Markets Trust File Nos. 033-42163 and 811-06378 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 27 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 26, 2012. Very truly yours, Templeton Developing Markets Trust /s/ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary
